Citation Nr: 0916951	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  95-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In April 2004 and in August 2005, the Board remanded these 
issues to the RO via the Appeals Management Center (AMC) in 
Washington DC.  The April 2004 Remand was to provide the 
Veteran with notice as to the evidence needed to substantiate 
his claims.  The August 2005 Remand was to afford the Veteran 
a hearing before a member of the Board.  Those actions 
completed, the matter was properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

During the course of the Veteran's current claims and appeal 
he has testified before members of the Board and RO hearing 
officers.  Hearings before RO hearing officers took place in 
August 1998 and September 2004.  In July 2003, the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge who is no longer a member of the Board.  In March 2006, 
the Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of all hearings 
are of record.  

In May 2006, the Board issued a decision addressing service 
connection for headaches and plantar fasciitis.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Veteran, 
through counsel, and the Secretary of Veterans' Affairs, 
through the VA General Counsel, filed a Joint Motion for 
Partial Remand with the Court.  The Court approved that Joint 
Motion the same month, vacating the May 2006 Board decision 
as to the issues of service connection for headaches and 
plantar fasciitis, and remanding the matter to the Board for 
compliance with the instructions in the Joint Motion.  

The basis of the Joint Motion is unclear.  The foundation for 
the remand, as stated in the Joint Motion, was that the Board 
had previously not provided sufficient reasons and bases for 
its decision, including whether examinations conducted in 
1999 were adequate.  In this decision, the Board will provide 
a more expansive explanation of its decision to deny this 
appeal, and why VA has no further duty to assist the Veteran 
in substantiating these claims.  

Since, the RO last reviewed this case, the Veteran has 
submitted additional evidence.  In a document signed by the 
Veteran, dated in December 2008, and submitted to VA by 
facsimile from his attorney, the Veteran indicated that he 
waived his right to have the case remanded for the RO to 
review the evidence.  He requested that the Board proceed 
immediately to readjudicate his case.  Therefore, the Board 
will consider all evidence of record regardless of when the 
evidence was submitted, in adjudicating the issues on appeal.  
See 38 C.F.R. § 20.1304(c) (2008).  


FINDING OF FACT

The Veteran does not have chronic headaches or plantar 
fasciitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic headaches and plantar fasciitis have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established if the claimed 
disability is the result of or has been aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310 (2008).  This is referred to 
as "secondary service connection."  Similarly, any increase 
in severity of a nonservice connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  In cases of aggravation of a veteran's nonservice 
connected disability by a service connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.

The September 2006 revision left substantively unaffected 
those subsections of  § 3.310 that address service connection 
of a disability based on causation, as opposed to aggravation 
of the disability by an already service connected disability.  
The Veteran has contended that he has plantar fasciitis and 
chronic headaches are caused by a disability for which 
service connection has already been established.  Therefore, 
the revision of § 3.310 is irrelevant to the issues on 
appeal.  

Service connection for a low back strain with mild bulging of 
L4-5 disc, with traumatic arthritis and limitation of motion 
(low back disability) was established in a November 1987 
rating decision.  

In this case, the Veteran has offered numerous theories as to 
a connection between his alleged chronic headaches and 
plantar fasciitis.  He has also testified as to what he 
contends medical personnel have told him.  All favorable 
evidence in this case rests on the Veteran's statements, 
either his reported symptoms or what he alleges others have 
told him.  

The Veteran has also expressed his opinion as to how 
diagnostic tests and medical texts prove his claims.  Because 
he has not demonstrated that he has the medical expertise of 
other than a layperson, these opinions as to complex medical 
matters are not competent evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

This is not to say that a layperson may never provide 
competent evidence as to what may, at first inspection, 
appear to be a medical question.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Additionally, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit indicated that the type of 
evidence that a layperson is competent to provide depends on 
the complexity of the issue involved.  Id.  (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex questions, such as a 
type of cancer).  

The Veteran has repeatedly pointed to diagnostic tests 
results, medical articles, and a diagram out of a textbook in 
an attempt to connect alleged symptoms to his service 
connected low back disability.  He has not demonstrated the 
requisite expertise to off competent opinions in this regard.  

The Veteran is competent to describe symptoms and report what 
he observes with his five senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  He is also competent to report what 
others, including physicians, have told him.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That does not 
mean that the Board must accept his reports as accurate or 
true in the light of other contradictory evidence of record.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Factors for evaluating credibility have been 
enumerated both the Court and the Federal Circuit.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."); Buchanan v. Nicholson, 451 F3.d 
1331, 1336-37 (Fed. Cir. 2006) ("This is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").  

The Veteran's demonstrated lack of credibility significantly 
reduces the probative value of his reports of symptoms and of 
what he contends physicians have told him.  This the Board 
details in its explanation which follows.  Because this 
Veteran is not credible the Board assigns only the slightest 
weight to his statements.  All evidence favorable to the 
Veteran rests on his statements.  

Evidence unfavorable to this Veteran's claims consists of the 
scarcity of reports of headaches and foot pain.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  This is 
assigned a great deal of weight because this Veteran has 
demonstrated a propensity to report even the most minimal of 
symptoms.  If he experienced chronic headaches or plantar 
fasciitis, the multi-volume claims file would contain more 
than the handful of reports that are present.  

A longitudinal review of the record shows that this Veteran 
is not credible.  Although not all reports referred to by the 
Board were in conjunction with the Veteran's claims for 
service connection for headaches and plantar fasciitis, the 
reports are relevant.  First, the Veteran seeks service 
connection for these alleged disabilities as secondary to his 
low back disability.  This makes his reports regarding his 
back relevant.  Second, and more importantly, these reports 
go to the Veteran's credibility, the central issue in this 
case.  

Service treatment records document that the Veteran injured 
his lower back in July 1985 when he fell down a hill.  By 
September 1985, he reported tingling and numbness in the 
soles of his feet.  In an October 1985 treatment note, 
service medical personnel reported that the Veteran was a 
poor historian and referred to his complaints of back pain at 
all times but better in the morning rather that worse, 
highlighting the words, "not worse."  This report is 
evidence that the Veteran was fabricating physical symptoms 
even while in service.  

In September 1985, the Veteran sought treatment for left 
shoulder pain.  He reported that he had caught another person 
falling down a hill and that his left side had a sharp 
burning pain.  He was assessed with a left trapezius muscle 
contusion.  A November 1985 orthopedics consultation sheet 
notes that the Veteran had a five month history of low back 
pain post a fall and roll down a hill with twisted back in 
saving another person falling down a hill.  

Of note is that the November 1985 orthopedics consultation 
report contains a conflation of two events.  Clearly, the 
Veteran reported in July 1985 that he fell down a hill and 
hurt his back.  There is no report of saving another person.  
Also clear, is that the Veteran reported a separate incident 
in September 1985, in which he injured his trapezius muscle, 
not his lower back, in saving another person.  But, these 
reports are combined into one in the November 1985 
consultation sheet.  The record is absent for any basis for 
this conflating of reports so the source could only have been 
the Veteran's statements made after the July and September 
injuries.  This is evidence that the Veteran is indeed a poor 
historian.  More specifically, the Veteran misstates facts in 
order to place himself in a better light.  

In this regard, it is important to understand that the Board 
does not customarily address such issues as a Veteran's 
creditability.  It is normally not germane and the Board does 
not wish to give offence to a Veteran who has served his 
nation honorably.  However, in light of the Court's order, 
the Board believes in must, unfortunately, address fully this 
issue in order to provide the Court with a more elaborate 
explanation of the case at hand and the usual facts 
surrounding these issues (involving a Veteran who, 
notwithstanding the fact that he has received a total rating 
since 1997, continues to file claims with the Court and with 
VA).  The Board does not wish to simply repeat findings it 
made in the prior decision (which would clearly not meet the 
requirements of the Court).  Therefore, the Board finds no 
other choice but to address the central weakness in the 
Veteran's case: his credibility.   

A March 1986 report of medical history, for Physical 
Evaluation Board purposes, contains the Veteran's reports of 
frequent or severe headache.  The Veteran initially checked a 
box indicating that he did not know if he ever had frequent 
or severe headaches.  That checkmark is marked over, and he 
indicated that he either then had or had at some time in the 
past had frequent or severe headaches.  In the reverse side 
of this report, a physician's summary lists the headaches as 
a past history.  

It is unlikely that the Veteran would have any doubt as to 
whether he had previously had severe or frequent headaches, 
if he did indeed suffer from severe and frequent headaches.  
Regardless, this is annotated by the physician as a past 
history.  There are no reports of headaches in the service 
treatment records which tend to show that the Veteran did not 
have severe or frequent headaches during service.  

In other circumstances, it would be reasonable to find that a 
veteran may simply not have sought treatment for headaches.  
This Veteran, however, sought treatment for de minimis 
symptoms.  For example, in July 1985 the Veteran reported a 
broken toenail.  Based on the record, the Board finds that if 
this Veteran suffered from headaches during service he would 
have sought treatment.  Therefore, the Board finds that this 
report of medical history refers, at most, to headaches that 
did not occur during service.  The lack of any report for 
treatment for headaches during service is evidence against a 
finding that the Veteran had headaches during service.  

There are no reports of problems with the Veteran's feet 
during service.  Indeed, in that March 1986 report of medical 
history, the Veteran indicated that he did not then have nor 
had ever had foot trouble.  This is evidence against a 
finding that he had plantar fasciitis during service.  

Post-service, the Veteran reported tingling and numbness in 
his feet from 1990 forward.  These reports were in reference 
to alleged radiculopathy or frostbite; not as originating in 
the muscles or connective tissue of the soles of his feet.  
No evidence of record even mentions these reported symptoms 
as originating in his feet.  Therefore, these reports are not 
evidence of plantar fasciitis.  

By April 1991, the Veteran was reporting to VA practitioners 
that he had radiation of his low back pain into his legs and 
that he had a stiff neck, but no bladder or bowel problems.  
By October 1991, the Veteran reported "I have a bone in my 
neck out of place already [illegible] by the VA and I can not 
sit directly on my tail bone, and my gonads hurt when I 
stand."  He requested a 100 percent disability rating.  

These reports are evidence that the Veteran attributes all 
aches and pains to his low back disability.  In 1991, he had 
no basis for his assertion that his alleged neck and gonad 
pain were related to his low back disability, other than his 
own imagination.  This practice necessarily gives rise to 
baseless claims for service connection for all real or 
imagined symptoms, whether transitory or chronic.  

In a letter received by VA in November 1991, the Veteran 
reported that he had an inflamed colon and that a physician 
had told him "that was part of my problem not being able to 
sit on my tale (sic) bone, because of my colon irritation."  
The Veteran reported that he had problems urinating which he 
attributed to his low back disability.  He also reported that 
he had headaches and muscle spasms.  

With that letter, the Veteran submitted a diagram of the 
central nervous system which included lines drawn from 
segments of the spine to various organs.  He indicated that 
he was having trouble with those organs which he had 
underlined on the diagram - the colon, urinary bladder, and 
gonads.  

During a hearing before an RO hearing officer, in February 
1992, the Veteran again explained the basis for his claim was 
the chart that he found in the library with lines drawn from 
the spine to various organs.  

In June 1993, the Veteran underwent a VA neurologic 
examination with regard to his back disability.  The examiner 
reported, in part, as follows:

on examination this man walks into the 
office using a cane but he doesn't really 
protect his back.  He becomes agitated 
and begins to hyperventilate when more 
attention is drawn to his back.  
Eventually, he holds his back rather 
rigid.  However, he can stand and walk 
quite normally without his cane.  His 
Romberg is negative.  His straight leg 
raising tests, when he is relaxed and 
distracted in a seated position, are 
negative at 90 degrees.  

The examiner went on to report normal findings, with the 
exception of a minimal decrease of pain and temperature 
perception in the left calf, which the examiner stated was 
probably not significant.  As an impression, the examiner 
stated that the neurological examination was essentially 
within normal limits other than the equivocal changes noted.  
This examiner stated that the Veteran's headaches were 
unrelated.   

This report tends to show that the Veteran manufactures 
symptoms.  In particular, this report shows that the Veteran 
used a cane as a prop, but did so rather poorly - essentially 
not using the cane in a manner to protect his back, and 
walked normally without the cane.  The examiner's observation 
that the Veteran performed straight leg raising without a 
problem when he was distracted is more evidence that the 
Veteran manufactures symptoms.  

In a July 1993 rating decision, the RO denied service 
connection for a nervous condition and disabilities of the 
bladder, colon, testicles and head, claimed as due to the 
Veteran's low back disability.  In a May 1994 decision, the 
Board denied the Veteran's appeal.  

Of record is an October 1993 single page VA treatment record 
documenting the Veteran's report of pain in the soles of his 
feet, worse at the heels.  Physical examination revealed that 
tenderness over the proximal insertion of the plantar fascia.  
A diagnostic impression was rendered of plantar fasciitis.  

In a letter dated in June 1994, the Veteran sought service 
connection for depression and bursitis of the hips and he 
stated "I also claim arthritis of feet, from having 
frostbite on hands and feet in service."  

In January 1994, the Veteran underwent a VA joints 
examination.  The veteran reported that he had suffered 
frozen fourth and fifth toes in January 1985 and had to be 
kept inside for two weeks due to the injuries.  The examiner 
did not indicate review of the Veteran's objective medical 
history or claims file, but stated in an impression the 
following:  "Pending x-rays.  Old service connected frosting 
of the feet with arthralgia."  A report of x-rays of the 
Veteran's feet from that same date indicates a normal study.  

February 1985 service treatment records document the 
Veteran's report of pain in his hands, with mention of a cold 
weather injury in January.  The report states that the 
Veteran had continued to train, not that he had been kept 
indoors for two weeks.  There were no findings of lesions and 
his hands were found to be normal.  There is no mention of 
cold injury of the Veteran's feet.  

This is evidence that the Veteran did not have any cold 
injury of his feet during service.  Since he reported cold 
injury of his hands during service he would have also 
reported cold injury of his feet if he had suffered any 
symptoms involving his feet.  It is highly unlikely that the 
medical personnel would have documented reports regarding his 
hands, but neglected to mention his feet or frozen fourth and 
fifth toes.  

This is more evidence that that Veteran fabricates history in 
an effort to obtain VA benefits, undermining all claims with 
the VA, including the current evaluations of his service 
connected disabilities, which appear based, in part, on the 
Veteran's statements. 

In a letter received in April 1995, the Veteran changed his 
story as to what he thinks caused his feet to hurt.  He 
included copies of reports of magnetic resonance imaging 
studies (MRIs) of his back and a copy of the October 1993 VA 
treatment record documenting his report of foot pain.  The 
Veteran supplied his own theory to connect the diagnostic 
reports to his foot pain, stating that "nerve root damage 
which would cause my leg, feet, butt, hurts burns and tingle, 
as which I have some kind of arthritis in my feet , and you 
see it still mention spinal stenosis."  

This letter, coupled with this reports of frost bite during 
service is evidence that whenever this Veteran experiences 
any physical symptom, however fleeting, he creates whatever 
theory he can imagine in an effort to obtain VA benefits and 
then adjusts his reports of history to support that theory, 
undermining not simply this case, but all claims before the 
VA. 

A report of a May 1995 VA spine examination, from a different 
physician, provides more evidence that the Veteran's reports 
of his alleged disabilities are not credible.  This 
examination report was again related to a claim for 
additional disability benefits for his low back disability.  
Telling, is that the Veteran again carried a cane, but used 
it in either hand.  This physician's comments regarding the 
physical examination are also telling.  She stated that the 
Veteran exhibited some excessive pain behaviors.  She went on 
to state as follows:  

He has a great deal of difficulty getting 
up and down, but can do so.  He is 
hesitant to leave his cane, but can walk 
without it.  He hops and will not bear 
full weight on the right leg.  When asked 
to do so he states it hurts his low back.  
He will not straighten completely and 
stands in a flexed position.  He can get 
on and off the table without assistance.  

The examiner also reported that the Veteran exhibited limited 
range of motion of his back but stated that he would not 
attempt dorsiflexion or plantar flexion; nor would he attempt 
heel walking or toe walking, with a self report that this 
would cause pain.  Significantly, with regard to the 
neurological examination, she stated "[a]gain, dorsiflexion 
and plantar flexion is basically weak and due to poor effort 
since he does not even muscle contract or attempt to do so."  

The Board has considered whether these are legitimate 
refusals to participate due to fear of pain.  They are not.  
He hopped on one foot, appeared to favor one side, had 
difficulty in some motions, but could get on and off the 
examination table without difficulty.  When the Veteran 
forgets to exhibit signs of pain, he responds without signs 
of pain.  The report concerning his ability to get on and off 
the examination table but not to do any of the requested 
motions is in keeping with the previous report that he had 
normal straight leg raising when distracted.  

Of record are Social Security Administration (SSA) records of 
the Veteran's claim for disability benefits.  These include a 
sixteen page December 1995 decision.  The Administrative Law 
Judge denied the Veteran's claim for disability benefits, 
explaining that the Veteran was not credible and had 
manufactured symptoms for the purpose of obtaining benefits.

In June 1997, the Veteran underwent a VA spine examination.  
Again, the Veteran was shown to malinger and manufacture 
symptoms.  The examiner explained as follows:  "Simulated 
rotation caused as much pain in the back as did motion in the 
other planes.  Simulated rotation involves no motion or 
stress to the lower back and should not be painful.  This is 
anatomically inconsistent."  

As an impression, this examiner stated as follows:

This patient may have degenerative disc 
disease on the basis of his MRI.  His 
loss of motion may be due to a variety of 
causes such as structural abnormalities, 
muscle spasm, or voluntary restraint.  In 
a patient whose other responses are 
anatomically inconsistent as his were, 
voluntary restriction of motion should be 
considered.  

In August 1998, the Veteran testified before an RO hearing 
officer with regard to claims for an increased rating for his 
low back disability, entitlement to a TDIU, and entitlement 
to service connection for bilateral knee and hip 
disabilities, claimed as secondary to his low back 
disability.  This testimony gave rise to a claim for service 
connection for plantar fasciitis as secondary to his low back 
disability.  1998 RO hearing transcript at 21. He reported 
that his low back disability also caused problems with his 
bladder, constipation, pain in his testicles, and his feet.  

He explained his claim for plantar fasciitis, stating that 
"I didn't find that out until, I think last month, that I 
found that my back condition could cause plantar fasciitis of 
my feet, in which I was diagnosed here at VA."  Id.  In 
response to a question as to how his plantar fasciitis was 
related to his back, the Veteran stated "A letter - well, a 
book that I read over at the hospital stated that there could 
be a problem due to my back condition."  Id. at 22.  When 
asked if he had any medical evidence to support this claim, 
the Veteran testified as follows: "Just a letter that I 
showed you that the doctor said that I did - did have it, and 
the information that I found on it at the library."  Id.  He 
went on to testify, "I guess I could have the back problem 
along with some ankle problems and stuff like that, but maybe 
no plantar thing.  And - but I do have that."  Id.  

Toward the end of the hearing, the Veteran stated that he had 
been seen for his male problems.  He referred to these in the 
following testimony:  "Testicle pain.  Bladder.  Impotency.  
And constipation.  And that is also in my medical records 
that the doctors say that it is coming from my back."  He 
then testified as follows:  

On my headaches, I take medication for 
headaches.  I seen a doctor at the VA.  
He told me that my back can cause 
headaches because the back is one muscle.  
If I have a problem in the lower back it 
can cause me to have headaches because of 
tension.  Pulling.  And I described the 
kind of headaches I was having from my 
forehead to the back of my back.  And 
then he said it sounds like it's coming 
from my back.  That should be in my 
medical records too from the VA.  

Prior to this hearing, there was one entry in VA treatment 
records regarding a headache.  In May 1998 he reported that, 
since a laminectomy in September 1997, he had suffered "pain 
down both arms aching legs - burning tingling [down arrow] 
legs - H/A."  There is no comment by the medical staff of 
his reported headache as having anything to do with his back, 
only the Veteran's report.  Significantly, the diagnostic 
impression was "Chronic Back Pain.'  The Board finds this 
impression to be evidence that the Veteran has a back 
disability, not chronic headaches.  

More importantly, the Veteran's story about what a VA 
physician told him is not documented in the record, as he 
suggested during his hearing.  The Board finds the lack of 
such a report in the treatment records to be more probative 
than the Veteran's testimony.  The Board does not believe 
this Veteran because he has repeatedly demonstrated his 
propensity to invent facts to support his claims.  

In August 1999, VA afforded the Veteran an examination of his 
feet by a physician.  In the examination report, the 
physician discussed orthopedic and neurologic findings with 
regard to the Veteran's low back and lower extremities.  He 
also documented the Veteran's report of low back pain 
preventing him from performing heel and toe walking as part 
of the examination.  The physician reported that there was no 
motor weakness or sensory loss in either lower extremity and 
no evidence of atrophy.  

Examination of the Veteran's feet revealed no swelling or 
deformity and the physician found no abnormalities of the 
Veteran's feet.  The Veteran reported tenderness from the 
heel to the toes on the soles of his feet with localized 
plantar fasciitis tenderness at the heels only.  The examiner 
stated that "[t]he diagnosis of plantar fasciitis is based 
solely upon the subjective sign of tenderness over the 
attachment of the plantar fascia to the os calcis.  It cannot 
be proved or disproved by physical or x-ray examination."  
The examiner also provided the following comment:  "The 
plantar fasciitis, if present, is not a result of his lower 
back problems."  

The tenor of the examiner's statements fits with the 
impression that this Veteran leaves on those who examine him.  
That impression is that the Veteran is not to be believed.  
Here, the examiner clearly does not accept that the Veteran 
has plantar fasciitis.  Given this Veteran's demonstrated 
propensity for fabricating symptoms, the Board does not 
believe the Veteran's reports.  

It is important to note that such facts not only undermine 
the claims before the Board, but also the current evaluations 
of all service connected disabilities. 

The diagnosis in October 1993, the only evidence of record of 
plantar fasciitis, depends entirely on the Veteran's report 
of subjective symptoms.  More importantly, although the 
Veteran frequently is seen in VA facilities, he does not 
report foot symptoms, other than his reports of numbness that 
he seeks to attribute to radiculopathy.  As he reports a 
large number of physical and psychiatric symptoms, the 
absence of reports of foot pain is evidence that he does not 
have any disability originating in his feet.  

In August 1999, the Veteran also underwent a VA neurological 
examination with regard to his claim for service connection 
for headaches.  The Veteran reported that he has had 
headaches since he injured his back during service, that the 
headaches are various and variable and have no consistent 
pattern except that he has one practically daily.  He 
reported that the headaches can come at any time and last for 
any period of time and sometimes he needs additional pain 
medication.  He reported that the headaches are non-
throbbing, located in various parts of his head and are not 
accompanied by other symptoms.  The Veteran also reported 
that he takes blood pressure medication and that his blood 
pressure is usually well controlled but can get extremely 
high.  The examiner commented that the status of his blood 
pressure control was uncertain tat this time.  

This description by the Veteran of his alleged headaches is 
significantly different than that which he provided during 
the August 1998 RO hearing.  During that hearing he testified 
that his headaches were from his forehead to the back of his 
back.  But, during the August 1999 examination he stated that 
the headaches were located in various parts of his head, 
providing more evidence against his claims.  

Physical examination found cranial nerves intact, with no 
sign of increased intracranial pressure or focal neurologic 
deficits.  He had no neurologic defects or abnormal findings.  
The examiner commented with regard to the Veteran's reported 
headaches as follows:  

These appear to be muscle contraction 
headaches and it is possible that some of 
them are related to his hypertension, but 
I cannot prove it or disprove it.  The 
headaches, however, are generally 
nondisabling and in my opinion not 
secondary to his low back pain.  

The Board finds that VA's duty to assist has been satisfied 
and that it is not necessary to afford the Veteran yet 
another examination or obtain another opinion.  This is 
because it is the Veteran who provides the only evidence that 
he actually has headaches.  The Veteran has demonstrated that 
he is not to be believed, either in his reports of symptoms 
or in his responses to tests performed during examinations.  
Another examination or opinion cannot rectify this problem 
with the evidence.  There is no reasonable possibility that 
providing this Veteran with another VA examination or 
obtaining another opinion with regard to his claimed headache 
disability would aid in substantiating his claim because 
these would hinge on the Veteran's own reports and responses.  
See 38 U.S.C.A. § 5103A(a)(2).  

This examiner's statement that the Veteran's headaches were 
not related to his low back disability is a sufficient 
explanation and his comment that the Veteran's headaches may 
be caused by his hypertension does not change the outcome of 
this decision.  The examiner stated that he could not prove 
or disprove that the Veteran's alleged headaches were caused 
by his hypertension.  This comment does not give rise to a 
need for another examination because the Board finds that the 
Veteran neither has nor has ever had chronic headaches.  

That this Veteran has never had chronic headaches is 
demonstrated by the scarcity of reports of headaches in the 
multi-volume claims file.  Although the Veteran reports low 
back pain consistently, as well as other aches and pains, his 
mention of headaches is extremely rare.  In clinical 
settings, the Veteran has reported a headache less than five 
times over the more than fifteen years that he has been 
treated by VA.  Given this Veteran's tendency to report every 
symptom to clinicians, that he rarely reports headaches is 
strong evidence that the Veteran does not have chronic 
headaches.  

The Board does not believe that the Veteran has chronic 
headaches because the clinical record is absent for other 
than a few reports of headaches over many years while the 
Veteran reports numerous other symptoms regularly and because 
the Veteran has demonstrated that he is not credible.  There 
can be no rationale for a medical opinion in this case 
because an opinion would necessarily be an attempt to explain 
something that, simply stated, does not exist.  On a factual 
basis, these claims must be denied.  

Clinic notes from May 2000 contain the Veteran's report that 
other than back pain he felt good.  Here his own statement 
contradicts his report of daily headaches.  

In July 2003, the Veteran testified during a hearing before a 
member of the Board.  During that hearing, he testified that 
his headaches started in either 1991, 1992, or 1993.  2003 
Board hearing transcript at 13.  This is in stark contrast to 
his other reports that he began having headaches shortly 
after his back injury in 1985.  This inconsistency further 
demonstrates the Veteran's lack of credibility.  

A report of a February 2008 VA Spine examination provides 
evidence that this Veteran's propensity to manufacture 
symptoms has continued to the present.  Several comments from 
the examiner demonstrate the Veteran's lack of credibility.  
These are as follows:  

It is noteworthy that he exhibited better 
range of motion getting dressed and 
undressed than he did during this part of 
the examination. . . . Straight leg 
raising bilaterally at about 45 degrees 
causes low back pain which he states is 
also present with the knees flexed and 
with Patrick's bilaterally.  The long toe 
extensors were strong.  Sensation was 
intact to light touch in both feet.  With 
the veteran in a sitting position, I 
could straight leg raise to 70 degrees 
bilaterally without apparent pain.  He 
also responded positively to a false test 
involving gentle pressure on the top of 
his head, stating that this also caused 
low back pain.  That gives this veteran a 
5/5 positive Waddell signs, as he also 
seemed anxious during the examination.  

In the discussion, the physician stated the following:  

This veteran exhibited 5/5 positive 
Waddell signs on today's examination.  
That indicates to this examiner rather 
extreme exaggeration in pain behavior.  
For this reason I am unable to determine 
the level of physical impairment.  
Likewise, I am unable to state the 
effects of employability due to the 
exaggeration.  

In November 2008, the Veteran was hospitalized at a VA 
facility.  He had ten admission diagnoses and twelve 
discharge diagnoses.  These lists are comprehensive; for 
example, the discharge diagnoses were: low back pain, 
cervical pain, osteoarthritis, dyspepsia, allergic rhinitis, 
hypertension, anxiety, irritable bowel syndrome, adjustment 
disorder, chronic low back pain, and neurogenic bladder.  
Conspicuously absent are headaches and plantar fasciitis.  
This is more evidence that the Veteran does not suffer from 
headaches or plantar fasciitis.  

The Veteran's descriptions of his pain are contradictory.  On 
November 4, 2008, he reported that his pain started in his 
legs, moved to his arms, and then to his face.  A day 
earlier, he reported that his pain started in his face, 
radiated down his neck, shoulders and arms and that he had no 
headache.  He complained of one headache during his stay.  
This was his first report of a headache in a clinical setting 
for many years.  

The rarity of his reported headaches, from this Veteran who 
reports symptoms of nearly all other body parts, is evidence 
that he does not have chronic headaches.  The Board does not 
doubt that the Veteran has an occasional headache. Similarly, 
the Board does not doubt that the Veteran had an instance of 
sore feet in 1993.  The evidence shows that the Veteran does 
not have chronic headaches or chronic plantar fasciitis and 
the Veteran's statements of a chronic problem are not to be 
believed.  

In summary, the evidence favorable to the Veteran's claim 
rests entirely on his own reports.  He has demonstrated a 
lack of credibility and a tendency to invent symptoms and 
responses during medical examinations.  His own reports are 
assigned little probative weight.  Outweighing those reports 
is the scarcity of instances of the Veteran seeking treatment 
or reporting symptoms of headaches or plantar fasciitis in a 
clinical setting, where he frequently reports other symptoms.  
This appeal must be denied because the preponderance of the 
evidence is against a finding that the Veteran has the 
claimed disabilities.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In cases such as this, where the initial unfavorable RO 
decision was rendered prior to enactment of the VCAA, VA did 
not err by failing to provide notice prior to that initial RO 
decision.  See Pelegrini, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed conditions.  

VCAA notice as to all elements other than how VA assigns 
disability ratings and effective dates, was provided by way 
of letters sent to the Veteran in April 2001 and April 2004 
that fully addressed all three notice elements.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  His claims for 
service connection for headaches and plantar fasciitis were 
readjudicated by means of a Supplemental Statement of the 
Case (SSOC) issued in November 2004, curing the lack of 
earlier notice.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, service treatment records, and administrative and 
medical records associated with the Veteran's claim for 
disability benefits from the Social Security Administration.  
The Veteran was provided an opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge.  

In August 1999, VA afforded the Veteran examinations with 
regard to his claimed headaches and plantar fasciitis.  As 
explained in detail in the "Service connection" section of 
this decision, the Board finds that those examinations were 
adequate.  In short, the Veteran's claims ultimately rest on 
his own reports of pain.  He is not credible and the Board 
does not believe his reports.  This is not an arbitrary 
finding but is based on a long well documented history 
stretching from his service until the present day and a 
conspicuous absence of reports of chronic headache symptoms 
or of symptoms of plantar fasciitis.  Hence, further 
examinations could not substantiate his claims and VA has no 
further duty to assist in this regard.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


